PER CURIAM.
Henry W. Bainton registered from No. 41 East Sixty-Ninth street, a seminary of learning, known as the “Union Theological Seminary.” He had occupied the same apartment for more *1044than one year, and had no other domicile. He was born in the city of New York, but in another assembly district than that in which the-seminary was situated. His father died in 1890, since which time the building in which his father lived has been demolished. The motion to strike his name from the registry was made on the ground that the constitution forbids the acquisition by a student of a residence, for the purpose of voting, at a seminary of learning. It reads-as follows:
“For the purpose of voting, no person shall be deemed to have gained oh lost a residence by reason of his presence or absence while employed in the service of the United States; nor while engaged in the navigation of the waters of this state, or of the United States, or of the high seas; nor while a student of any seminary of learning; nor while kept at any almshouse, or other asylum at public expense; nor while confined in any public prison.”" Const, art. 2, § 3.
The learned judge reached the conclusion that Bainton did not gain a residence while a student at the Union Theological Seminary. That his decision was right seems to be so clearly written in the constitution as not to warrant any discussion of the subject However,, it should be said that the assurance which to some can only come-from final judicial decision is afforded by Silvey v. Lindsay, 107 N. Y. 55, 13 N. E. 444. The order should be affirmed. All concur.